Citation Nr: 1124862	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had recognized Philippine guerrilla and combination service from February 1945 to February 1946 and recognized service in the Special Philippine Scouts from June 1946 to April 1949.  He died in June 1975.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The January 2009 rating decision denied the appellant's claim for entitlement to nonservice-connected death pension benefits.  The May 2009 rating decision denied the appellant's claim to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A July 1980 Board decision denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

2. The July 1980 Board decision is final.  

3. A September 1984 rating decision denied the appellant's claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death. 

2.  The appellant did not file a timely notice of disagreement with the September 1984 rating decision.           

3.  Evidence received subsequent to the September 1984 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

4. The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The July 1980 Board decision and September 1984 rating decision are final as to the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received since the September 1984 rating decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in November 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

The November 2008 letter provided notice of the information and evidence necessary to substantiate the cause of death claim, as well as the elements of new and material evidence; however, the reasons for the prior denial were not provided, as prescribed in Kent.  Nevertheless, the Board finds that the appellant has not been prejudiced by this notice defect as the record demonstrates he had actual knowledge in this regard.  The appellant was provided a copy of the May 2009 rating decision which described the reasons for the prior final denial.  Additionally, a statement of the case issued in November 2009 outlined the same information.  Moreover, statements on appeal from the appellant, including at the April 2011 Board hearing, reflect the appellant's understanding in this regard.

While the November 2008 letter did not specifically discuss the conditions for which the Veteran was service-connected, the Board notes that the appellant discussed the Veteran's service-connected disability at her hearing before the undersigned.  The Board finds that the appellant had actual knowledge of the Veteran's service-connected disability.  Any error on the first element of Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records.  Statements from private physicians who treated the Veteran have been associated with the claims file.  Additionally, the claims file contains the appellant's lay statements in support of her claim.  The Board notes that the appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information, in February 2009.  The Form refers to two letters from physicians, Dr. M.T.G. and Dr. E.V.M., which were submitted with the Form and specifically states "please see attached medical certification."  As appellant did not indicate that there were any additional records from the physicians that were relevant to her claims, VA did not need to request additional records from Dr. M.T.G. and Dr. E.V.M.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with her petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Claim to Reopen

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

Analysis

The Veteran died in June 1975.  At the time of his death, he was service-connected for dermatophytosis pedis and dermatophytids of the hands due to E. Floccosum, rated as 10 percent disabling.  A March 1976 rating decision denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  She appealed the claim, and in a July 1980 decision, the Board denied her claim.  The Board found that the record did not demonstrate that there was a causal relationship between the Veteran's dermatological disorder and the cause of his death, indicated to be due to respiratory disease.  The Board also found that there was no pathology related to service which may be properly construed as the cause of his death.  The appellant filed a motion for reconsideration of the Board's decision, which was denied in a June 1981 letter from the Board's Chairman.  Thus, the Board's July 1980 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1100 (2010).  

In September 1984, the RO again denied the appellant's claim for entitlement to service connection for the Veteran's cause of death.  In the September 1984 rating decision, the RO noted that the appellant had no new or any other evidence to submit.  Notice of the rating decision was mailed to the appellant in October 1984.  There was no correspondence submitted by the appellant within one year of notice of the rating decision.  Since the appellant did not file a notice of disagreement within one year of receiving notice of the September 1984 rating decision, the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, in September 1984, included the Veteran's service treatment and personnel records, the Veteran's death certificate, and statements from the physician who signed the Veteran's death certificate and lay witnesses to his death.  

The evidence added to the record subsequent to the last final denial, in September 1984, includes the appellant's statements and testimony, and two letters from physicians who treated the appellant.  The appellant submitted a letter dated in October 1959 from Dr. M.T.G., a physician-surgeon, which notes that he had treated for the Veteran for eczema.  The October 1959 letter is a copy of a letter previously associated with the claims file at the time of the last final rating decision in September 1984.  Thus, the October 1959 letter is not new.

A January 2009 letter from E.V.M., M.D., reflects that she saw the Veteran in June 1975.  Dr. E.V.M. stated that the Veteran complained of difficulty breathing, and itchiness on the head, hands, and feet.  He was diagnosed with pneumonia, asthmatic bronchitis and eczema acute.  The Veteran was confirmed to home and given medication.  The January 2009 letter is new, as it was not previously associated with the claims file.  However, the letter is not material.  The letter is cumulative and redundant of information previously of record indicating that the Veteran had pneumonia, asthmatic bronchitis and acute eczema.  The January 2009 letter does not reflect that the disability causing the Veteran's death was incurred or aggravated while in military service or that his death was caused by his service-connected disability.  Thus, the letter does not raise a reasonable possibility of substantiating the claim and is not new and material.  

At the April 2011 Board hearing, the appellant stated that the Veteran experienced the conditions leading to his death since he was in service.  (See April 2011 Board Hearing Transcript (Tr.) at p. 7).  The appellant stated that the Veteran was already in the service when they met.  (Tr. at p. 8).  She also reported that she noticed the Veteran had trouble breathing after they were married.  (Tr. at p. 13).  The appellant stated that the Veteran had puss or infections on his hand, head, legs, and feet.  (Tr. at p. 20).  The appellant expressed her belief that the Veteran's asthma and eczema were caused by the inhalation of gun powder.  (Tr. at p. 21).  

A November 1975 deposition report, which was in the claims file at the time of the last final denial in September 1984, reflects that the appellant had previously reported that the Veteran suffered from skin disease at the time of their marriage and that it was a continuous ailment.  She also expressed her belief that the Veteran died from his service-connected skin disability.  Thus, the Board finds that the appellant's assertions at the April 2011 hearing that the Veteran died as a result of his service-connected skin disability are fundamentally redundant of her prior contentions and do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The appellant had not previously asserted that the Veteran had trouble breathing after they were married.  On the contrary, the November 1975 deposition report reflects that the appellant reported the Veteran had suffered from asthma, but denied that the Veteran gasped for hours before his death or had any symptoms of pneumonia.  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Although the appellant is competent to report her observations and symptoms, and credibility is assumed for purposes of reopening, there is no evidence that the appellant has the education, training and experience to provide an opinion on the cause of the Veteran's death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, she is not competent to provide an opinion as to the cause of the Veteran's death and whether it was due to a disability that was incurred in or aggravated by service or whether his service-connected skin disability was the principal or a contributory cause of death.  Thus, the appellant's statements are not competent, and do not raise a reasonable possibility of substantiating the claim.  Consequently, the Board finds that the appellant's assertions are not new and material.    

After a review of the evidence submitted by the appellant and added to the file since the September 1984 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, only confirms the Veteran's cause of death.  Moreover, there is no new evidence of record which establishes that the Veteran's cause of death was incurred in or aggravated by service, or that his service-connected skin disability was the principal or a contributory cause of death.  Therefore, the new evidence does not indicate that service connection for the cause of the Veteran's death is warranted.  

In the absence of evidence establishing that the Veteran died of a disability that was incurred in or aggravated by service or that his service-connected skin disability was the principal or a contributory cause of death, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for the cause of the Veteran's death, is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the cause of the Veteran's death was related to his military service or that his service-connected skin disability was the principal or a contributory cause of death.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Nonservice-Connected Death Pension Benefits

Legal Criteria

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  

The term 'Veteran of any war' means any Veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  'Active military, naval, and air service' includes active duty.  In turn, 'active duty' is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6.  'The Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service department certified recognized guerrilla service, as well as unrecognized guerrilla service under a recognized commissioned officer if the present was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army, prior to July 1, 1946, is included for VA compensation benefits, but not for VA nonservice-connected death pension benefits.  38 C.F.R. § 3.40(b),(c), (d).  

38 C.F.R. § 3.203, provides that, for the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. However, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether the claimant has qualifying service under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Analysis

The appellant asserts that she is entitled to death pension benefits based on her late husband's service during World War II.  The Veteran had recognized Philippine guerrilla service from February 1945 to October 1945, combination service from October 1945 to February 1945, and service in the Special Philippine Scouts from June 1946 to April 1949.  As discussed above, people with service in the Philippine Commonwealth Army, United States Armed Forces, Far East, including recognized guerrilla service, or service with the Special Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to death pension benefits.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b),(c), (d).  Therefore, the Board finds that the appellant is not eligible for the requested benefit.  The Veteran's type of service is not one that can qualify a claimant for certain VA benefits, such as nonservice-connected death pension.

This is a case where the law is dispositive.  Basic eligibility for VA nonservice-connected death pension benefits is precluded based on the Veteran's service. Therefore, the Board must deny the appeal.  As the disposition of this claim is based on the law, and not the fact of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).  


ORDER

New and material evidence not having been received, the claim for service connection for the cause of the Veteran's death, is not reopened.

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


